Citation Nr: 0948489	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  09-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The Veteran had active service from January 1987 to January 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a written statement dated in May 2008, the Veteran 
requested a de novo review of his claim by a Decision Review 
Officer (DRO).  Subsequently, however, prior to such a 
review, the claims file was forwarded to the Board.  Such a 
review is a right pursuant to 38 C.F.R. § 3.2600 (2009).  
Accordingly, the case must be returned to the RO for 
completion of a DRO review.

In addition, the Board notes that in his substantive appeal 
statement of August 2009, the Veteran requested a BVA hearing 
at the RO.  A hearing before a traveling Veterans Law Judge 
or via videoconference must be scheduled at the RO level, 
and, accordingly, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) 
(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim should be reviewed 
by a Decision Review Office pursuant to 
38 C.F.R. § 3.2600.

2.  If the benefit sought on appeal is not 
granted by the Decision Review Officer, 
the RO should add the Veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing at 
the latest address of record.  A copy of 
the notice provided to the Veteran of the 
scheduled hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


